Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 9, 10, and 12-16 of D. Deur-Bert et al., US 16/620,913 (Dec. 10, 2019) are pending and in condition for allowance.  

Withdrawal Rejections 35 U.S.C. 112(a), New Matter

Rejection of claims 9, 10, and 12-16 under 35 U.S.C. 112(a) as failing to comply with the written description is withdrawn in view of Applicant’s amendment.  Applicant’s amendment of:

“c) carbon, wherein the carbon content of said catalyst is 10 ppm to 900 ppm, based on the total weight of the catalyst”.

is considered supported by the specification at [0032] for the reasons provided in Applicant’s remarks.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Instant claims 9, 10, and 12-16 are considered free of the art of record because the art does not teach or suggest the instant claim 9 limitation of “c) carbon, wherein the carbon 10 ppm to 900 ppm, based on the total weight of the catalyst”.  As discussed in the previous Office action, instant Example 1 teaches that the 2% Pd catalyst comprising 100 ppm of carbon gave slightly higher conversion (100% vs 97.5%) and selectivity (99.5% vs 98.4%) than the Pd catalyst used in Example 1-2 that comprised 1500 ppm carbon.  

The art teaches that alpha-alumina ([Symbol font/0x61]-Al2O3, corundum) can be synthesized by well-established methods, such as the Bayer process and its modifications, calcination of gel-based Al(OH)3, high-temperature decomposition of aluminum-containing salts, and chemical vapor deposition (CVD). W. Suchanek et al., Journal of the American Ceramic Society, 399-412 (2010); see also,  A. Baba et al., Chemistry Africa, 1141-1145 (2020) (see references 6-16); M. Vlaskin et al., 54 High Temperature, 322-329 (2016); T. Zhao et al., 6 Materials Research Express (2019); US 2010/0040535 (2010); US 4,019,914 (1977).  High-purity alpha-alumina is also manufactured and sold commercially by Sumitomo (<99.99%, i.e., less than 100 ppm other impurities).  See e.g., Sumitomo Chemical (Product Databook) (downloaded Aug. 13, 2021); S. Fujiwara et al., Sumitomo Kagaku (2007) (“Fujiwara”).  Fujiwara discloses synthesis of high purity (<99.99%) alpha-alumina (which is the stable phase at high temperature) by calcination γ, δ, θ-Al2O3 at over 1200 [Symbol font/0xB0]C to complete phase transition.  The calcination appears to conducted in a hydrogen halide gas atmosphere.  See e.g., US 5,935,550 (1999); US 6,303,091 (2001); US 6,521,203 (2003); US 2010/0040535 (2010).  However, these references (while providing impurity levels of some chemical species) do not disclose the carbon content or whether carbon is even present.  

As discussed in previous Office actions, Devic et al., US 2012/0101314 (2012) (“Devic”) discloses the catalyst of instant claims 9, 10, and 12-14 and the process of instant claims 15 and 16, and would otherwise anticipate the instant claims except that Devic does not disclose that carbon is present in the catalyst.  The art further indicates that (in addition to [Symbol font/0x61]-alumina) carbon is a suitable metal support in Applicant’s processes of instant claims 15 and 16.  See e.g., Devic at [0020]; see also P. Cheung et al., US 9,598,336 (Mar. 21, 2017).  Thus, the art of record neither indicates that carbon is a catalyst poison in the 10 ppm to 900 ppm.  

As noted by Applicant and in the Interview Summary issued on November 8, 2021, the specification teaches that “said catalyst can be obtained by mixing the different constituents of the latter in the proportions by weight shown”. Specification at page 7, lines 11-12.  

The Office action issued on August 18, 2021 sets forth a request for information pursuant to MPEP § 704.11 regarding the source of carbon in the claimed catalysts.  Applicant’s amendment after issuance of the non-final Office action of March 15, 2021 of “c) carbon, wherein the carbon content of said catalyst is less than 1500 ppm” was considered to necessitate the request for information even though a first Office action on the merits had already been issued.  MPEP 704.11(b).  As such, the request for information is considered proper even though it was made in a final Office action.  In response Applicant states that the requested information is unknown and/or is not readily available to the party or parties from which it was requested.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622